IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ROCK FERRONE AND MARCIA                   : No. 350 WAL 2017
FERRONE, HIS WIFE,                        :
                                          :
                   Petitioners            : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                                          :
             v.                           :
                                          :
                                          :
HUNTINGTON BANKSHARES INC.,               :
HUNTINGTON NATIONAL BANK INC.,            :
HUNTINGTON NATIONAL BANK,                 :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 21st day of February, 2018, the Petition for Allowance of Appeal

is DENIED.